This action is brought under s. 6, c. 236, Gen. St., which provides that in all other cases the officer arresting without a warrant shall promptly carry the person arrested before the police court or a magistrate, that a complaint may be made. The provisions of this section do not apply to this case.
Here the arrest was made under s. 4, between sunset and sunrise, and the defendant had the right to detain his prisoner, or discharge *Page 76 
him at any time within twenty-four hours after his arrest, without carrying him before the magistrate; and by discharging him within that time he did not incur the penalty sought to be recovered here.
Demurrer sustained.
ALLEN, J., did not sit.